DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-17 were originally filed December 21, 2020.
	The amendment received July 20, 2021 amended claims 2-16, canceled claim 17, and added new claim 18.
	The amendment received June 29, 2022 amended claims 4, 5, 8-10, and 12; canceled claims 15 and 16; and added new claims 19-23.
	Claims 1-14 and 18-23 are currently pending.
	Claims 1-4, 8, 10-13, 19-21, and 23 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (previous claims 1-14 and 18; now claims 1-14 and 18-23) in the reply filed on June 29, 2022 is acknowledged.

Applicant’s election without traverse of [Ac][Gla]V[Dap(Me)]WDCF[Nle][Nle]EDGT[Dap(Me)]A, TBMB, and MMAE as the species in the reply filed on June 29, 2022 is acknowledged.

Claims 5-7, 9, 14, 18, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.
Priority
The present application is a 371 (National Stage) of PCT/EP2019/066273 filed June 19, 2019 which claims foreign priority to UK 1810325.9 filed June 22, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
	Specific deficiencies and the required response to this Office Action are as follows:
	A. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See pages 40-42 and Tables 1 and 2. See claim 21.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	B. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.

	See Figures 2-5.
	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because of the following informalities: the box on page 12 should most likely be a symbol.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 10-13, 19, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.	 
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
	In the present instance, the specification discloses only limited examples that are not representative of the claimed genus of a “peptide ligand specific for prostate specific membrane antigen (PSMA)”; nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus.  The instant claims define a peptide ligand as “specific for prostate specific membrane antigen (PSMA)”. The claimed “peptide ligand” is only defined by functional properties (e.g. “specific for prostate specific membrane antigen (PSMA)”). The CAFC held that a functional definition is insufficient to adequately describe a product, therefore, an adequate written description not based on a functional definition is necessary.  
The Examiner further notes the present claims stated by Applicant are broader in scope that those that were held to be impermissible in Lilly because, unlike Lilly, Applicants’ claims encompass a vast number of peptide ligands. Here, the Applicant claims a peptide ligand specific for prostate specific membrane antigen (PSMA) with no structure regarding the peptide. The structure in the claims is directed to the minimal requirements for producing the loops (e.g. cysteine, Dap, N-AlkDap, and/or N-HAlkDap). The scope of these claims include a vast number of sequences because the specification and claims do not place any limit on the number of components (e.g. minimum core structure necessary for the function of being specific for PSMA) or the type of components (e.g. what amino acid residues would make the peptide ligand specific for PSMA). The specific for PSMA claim language further exacerbates this problem because the conditions under which the peptide ligand will specifically bind to PSMA are not specified (e.g. different peptides may bind to PSMA differently in different conditions). Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common structural attributes that can link together all of the claimed peptide ligands.
While the general knowledge and level of skill in the art for making and screening peptides is high, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for the “peptide ligand”. Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g. since a single amino acid is not specified in the claims for the peptide ligand to make it specific for PSMA), the limited examples in the specification are insufficient to teach the entire genus.
The specification discloses only limited examples that are not representative of the claimed genus of a “peptide ligand”; nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus. The specification teaches 50 sequences. SEQ ID NOs: 1-18, 26-45, and 47-50 all share a common core structure of “EDGT”. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous peptides that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The only structure required by the claims is cysteine, Dap, N-AlkDap, and/or N-HAlkDap to produce the loop structures. The claims are silent with regard to the peptides which are specific for PSMA. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide ligand. For example, all variable residues should be specifically defined in each claim. Please also refer to withdrawn claim 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinis et al. U.S. patent Application Publication 2012/0101253 published April 26, 2012 and Yang et al. U.S. Patent 2015/0038434 published February 5, 2015.
For present claims 1, 2, 8, 10-12, 19, and 20, Heinis et al. teach peptide ligands which can bind to anything comprising a polypeptide linked to a molecular scaffold including TBMB wherein the polypeptide is cyclized to form at least two loops and utilizing cysteines to form loops and bind to the scaffold (please refer to the entire specification particularly the abstract; paragraphs 3, 10, 11, 16-18, 22-30, 33, 51, 52, 54, 56, 66-89, 116, 117).
	However, Heinis et al. do not specifically teach Dap.
	For present claims 1, 2, 8, 10-12, 19, and 20, Yang et al. teach cyclic peptides comprising Dap and utilizing Dap as an alternative to Cys (please refer to the entire specification particularly paragraphs 76, 190, 226, 237, 244).
	Regarding the binding specificity to PSMA, it is respectfully noted that the present claims are silent with regard to any structure regarding a peptide with binding specificity to PSMA. Thus, the claims read on any peptide.
	The claims would have been obvious because the substitution of one known element (i.e. cysteine to form loops and/or attach to a molecular scaffold) for another (i.e. Dap to form loops and/or attach to a molecular scaffold) would have yielded predictable results (i.e. forming loops and/or attachment to a molecular scaffold) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing Dap to form loops and/or attach to a molecular scaffold) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

Claims 1, 2, 8, 10-13, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinis et al. U.S. patent Application Publication 2012/0101253 published April 26, 2012; Yang et al. U.S. Patent 2015/0038434 published February 5, 2015; and Rosa et al. U.S. Patent Application Publication 2016/0326232 published November 10, 2016.
For present claims 1, 2, 8, 10-13, 19, 20, and 23, Heinis et al. teach peptide ligands which can bind to anything comprising a polypeptide linked to a molecular scaffold including TBMB wherein the polypeptide is cyclized to form at least two loops and utilizing cysteines to form loops and bind to the scaffold (please refer to the entire specification particularly the abstract; paragraphs 3, 10, 11, 16-18, 22-30, 33, 51, 52, 54, 56, 66-89, 116, 117).
	However, Heinis et al. do not specifically teach Dap.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Yang et al. teach cyclic peptides comprising Dap and utilizing Dap as an alternative to Cys (please refer to the entire specification particularly paragraphs 76, 190, 226, 237, 244).
	However, Heinis et al. do not teach peptide with specificity to PSMA or MMAE.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Rosa et al. teach PSMA binding FN3 domains comprising cysteines which can be displayed on loops and can be utilized in combination with MMAE (please refer to the entire specification particularly the abstract; paragraphs 7, 71, 72, 77, 99-106).
	The claims would have been obvious because the substitution of one known element (i.e. cysteine to form loops and/or attach to a molecular scaffold; any peptide) for another (i.e. Dap to form loops and/or attach to a molecular scaffold; peptide specific to PSMA) would have yielded predictable results (i.e. forming loops and/or attachment to a molecular scaffold; binding to PSMA) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing Dap to form loops and/or attach to a molecular scaffold; utilizing a polypeptide in combination with MMAE) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

Claims 1, 2, 8, 10-13, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinis et al. U.S. patent Application Publication 2012/0101253 published April 26, 2012; Yang et al. U.S. Patent 2015/0038434 published February 5, 2015; Liu et al. U.S. Patent Application Publication 2017/0204150 published July 20, 2017; and Rosa et al. U.S. Patent Application Publication 2016/0326232 published November 10, 2016.
For present claims 1, 2, 8, 10-13, 19, 20, and 23, Heinis et al. teach peptide ligands which can bind to anything comprising a polypeptide linked to a molecular scaffold including TBMB wherein the polypeptide is cyclized to form at least two loops and utilizing cysteines to form loops and bind to the scaffold (please refer to the entire specification particularly the abstract; paragraphs 3, 10, 11, 16-18, 22-30, 33, 51, 52, 54, 56, 66-89, 116, 117).
	However, Heinis et al. do not specifically teach Dap.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Yang et al. teach cyclic peptides comprising Dap and utilizing Dap as an alternative to Cys (please refer to the entire specification particularly paragraphs 76, 190, 226, 237, 244).
	However, Heinis et al. do not teach a peptide with specificity to PSMA.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Liu et al. teach a modified VEGF scaffold wherein peptides specific for PSMA are inserted into loops and utilizing Dap (please refer to the entire specification particularly the abstract; paragraphs 10, 23, 34-37, 55-66, 78).
	However, Heinis et al. do not teach a peptide with specificity to PSMA or MMAE.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Rosa et al. teach PSMA binding FN3 domains comprising cysteines which can be displayed on loops and can be utilized in combination with MMAE (please refer to the entire specification particularly the abstract; paragraphs 7, 71, 72, 77, 99-106).
	The claims would have been obvious because the substitution of one known element (i.e. cysteine to form loops and/or attach to a molecular scaffold; any peptide) for another (i.e. Dap to form loops and/or attach to a molecular scaffold; peptide specific to PSMA) would have yielded predictable results (i.e. forming loops and/or attachment to a molecular scaffold; binding to PSMA) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing Dap to form loops and/or attach to a molecular scaffold; utilizing a polypeptide in combination with MMAE) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, 10-13, 19-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/309,630 in view of Heinis et al. U.S. patent Application Publication 2012/0101253 published April 26, 2012; Yang et al. U.S. Patent 2015/0038434 published February 5, 2015; and Rosa et al. U.S. Patent Application Publication 2016/0326232 published November 10, 2016. 
Copending Application No. 17/309,630 claims a peptide ligand specific for PSMA comprising at least three cysteine residues separated by two loop sequences and a molecular scaffold. Copending Application No. 17/309,630 also claims SEQ ID NOs: 1-14 which read on present SEQ ID NOs: 1-14.
However, copending Application No. 17/309,630 does not specifically claim TBMB.
For present claims 1, 2, 8, 10-13, 19, 20, and 23, Heinis et al. teach peptide ligands which can bind to anything comprising a polypeptide linked to a molecular scaffold including TBMB wherein the polypeptide is cyclized to form at least two loops and utilizing cysteines to form loops and bind to the scaffold (please refer to the entire specification particularly the abstract; paragraphs 3, 10, 11, 16-18, 22-30, 33, 51, 52, 54, 56, 66-89, 116, 117).
	However, copending Application No. 17/309,630 does not specifically claim Dap.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Yang et al. teach cyclic peptides comprising Dap and utilizing Dap as an alternative to Cys (please refer to the entire specification particularly paragraphs 76, 190, 226, 237, 244).
	However, copending Application No. 17/309,630 does not specifically claim MMAE.
	For present claims 1, 2, 8, 10-13, 19, 20, and 23, Rosa et al. teach PSMA binding FN3 domains comprising cysteines which can be displayed on loops and can be utilized in combination with MMAE (please refer to the entire specification particularly the abstract; paragraphs 7, 71, 72, 77, 99-106).
	The claims would have been obvious because the substitution of one known element (i.e. genus of molecular scaffold; cysteine for making loops and/or attachment to the molecular scaffold) for another (i.e. TBMB; Dap for making loops and/or attachment to the molecular scaffold) would have yielded predictable results (i.e. scaffold structure; making loops and/or attachment to the molecular scaffold) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing TBMB as a scaffold; utilizing Dap to form loops and/or attach to a molecular scaffold; utilizing a polypeptide in combination with MMAE) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
This is a provisional nonstatutory double patenting rejection.

	Please note: since the “peptide ligand” is only defined by function, “specific for prostate specific membrane antigen (PSMA)” for present claims 1, 2, 8, 10-13, 19, 20, and 23, many of applicants’ other patent applications and Patents read on the present claims. If the claim scope is not narrowed to specify what the peptide ligand is by structure, additional Double Patenting rejections will be necessary.
Allowable Subject Matter*
*excluding the above provisional ODP rejection
	SEQ ID NOs: 1-17 and the sequences of present claim 21 are free of the prior art.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658